 570DECISIONSOF NATIONALLABOR RELATIONS BOARDBell Manufacturing Division,I3Giorgio,Leisure`Products,Inc.andTeamsters,' Chauffeurs,Ware=,housemen and Helpers Limon, 'LocalNo. `448,International'Bi otherhood,.-of Teamsters, Chauffeurs,,Warehousemenand ' Helpers sofAmerica,Independent.Case... l9-CA-477.7.? ,August 11, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDKENNEDYOn March 29,197 1, Trial Examiner Leo F. Lightnerissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengagingincertainunfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. He further foundthat the Respondent had not engaged in certain otherunfair labor practices and recommended that theallegationsin complaint pertaining thereto be dis-missed.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supportingbrief; and the General Counsel filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.2 The Board has considered the TrialExaminer'sDecision, the exceptions, the briefs, andthe entire record in this proceeding, and herebyadopts the findings,3 conclusions,4 and recommenda-tions of the Trial Examiner, except as noted herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, BellManufacturing Division, DiGiorgio Leisure Products, Inc., Kalispell,Montana,its officers, agents,successors,and assigns,shall takethe action set forth in the Trial Examiner's Recom-mended Order.IT IS FURTHER ORDERED that the allegation relatingto interrogation at a meeting of employees containedin paragraph 12(c) of the complaint be, and it herebyis, dismissed.iThis case was consolidated by the Regional Director for hearing with192 NLRB No. 77Case 19-RC-5356,and Trial Examiner made rulings and recommendationswith respect to certain objectionsfiled bythe Unionto conductaffectingthe results of, the,,election held-on May 1, 1970,pursuantto an AgreementforConsentElection.Concerning the objections,Sec. 102.62(a) of theBoard'sRules and Regulations providesthatin the case of a cogsent-election-agreementof the type,,,involvedherein "the rulings anddeterminationsby theregional director of the resultsthereofshall be final.On June 7, 1971, the Boardissued an order serving these cases andremanding the representation case to the RegionalDirector for'furtherprocessingby him inaccordance with the terms of the consent-electionagreement.Respondent's opposition to this order iswithoutmerit and itsmotion for reconsideration,filed on June 17, 1971, is consequently denied.On July 2, 1971,the Regional Director issued a SupplementalReport onObjectionsandOrder Setting AsideElection.On July 16, 1971,Respondent filed with the Boarda motion for reconsideration of theRegionalDirector's supplemental report,asserting thatthe procedurefollowed in this proceeding is inconsistent with"the principle of dueprocess oflaw."We deny thismotion as lacking in merit.SeeAyer LarSanitarium,175 NLRB No. 119, In. 1; 179 NLRB No. 94, enfd. 436 F.2d45 (CA. 9).2We have carefullyexaminedthe recordevidence,including theexhibits,and find no merit in the Respondent's assertion of biasor lack ofdiligenceonthe partof the Trial Examiner.ConcerningtheTrialExaminer's credibility findings,it is the Board's establishedpolicy not tooverrule aTrial Examiner's resolutions with respectto credibilityunless theclear preponderance of all the relevant evidence convincesus that theresolutions were incorrect.StandardDry Wall Products, Inc.,91 NLRB 544,enfd.188 F.2d 362 (C.A. 3). We findno basis for reversing his findingsherein.2 In findingthat theRespondenthad knowledge of the employees' unionactivityat all critical times herein,we donot relyupon the testimony ofBillSoderstrom concerning his asserted conversation with Ostrum onMarch 26.4 In the attendantcircumstances,we agreewith the TrialExaminer thattheRespondent's interrogationof employees Westphaland Bjork wascoerciveand violativeof Section8(a)(1) of the Act.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Trial Examiner: This proceeding washeard before me in Kalispell, Montana, on October 20, 21,and 22, 1970, on the complaint of General Counsel, asamended,and the answer, as amended, of Bell Manufactur-ing Division, Di Giorgio Leisure Products, Inc., hereincalled the Respondent.' The complaint alleges violations ofSections8(a)(5) and (1) and 2(6) and (7) of the LaborManagement Relations Act, 1947, as amended,61 Stat.136, herein called the Act. Resolution of the objections filedby Petitioner is set forthinfraThe parties waived oralargument,and briefs filed by General Counsel andRespondent have been carefully considered.iThe name of the Respondent was amended at the outset of the hearingto correctly reflect its identity.A charge herein was filed onMay 6.A complaint was issued on June 22,and amended at the outset of the hearing herein.Pursuant to anAgreement for Consent Election,approved by the Regional Director forRegion 19 on April 15, an election was conducted on May 1. Petitionerfiled timely objections to conduct affecting the results of the election onMay 7.On June 22,theRegionalDirector found that Petitioner'sobjections raise substantial or material issues which could best be resolvedby a formal bearing and on June 22 ordered a consolidation of the cases BELL MFG., DIV. -DI GIORGIO LEISURE PRODUCTS, INC.571Upon the entire record,2 and from my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent is a California corporation. Bell Manufac-turingDivision is one of five divisions, and the only onewith which we are herein concerned. This division is locatedon the,-outskirts, of Kalispell, Montana, where it is involvedin the manufacture and distribution of recreationalvehicles.During,fbe calendar year immediately precedingthe issuance of thecomplaint,.,a representative period, inthe course . and , conduct of the operation of the BellManufacturing Division, Respondent purchased more than$50,000 worth of goods ,directly from outside the, StateofMontana and sold products in excess of , $50,000 tocustomers located,, outside the State of Montana.' Thecomplaint alleges, they answer admits, and, .l find thatRespondent is an employer engaged in commerce withinthe meaning of,Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters,Chauffeurs,Warehousemen and HelpersUnion, Local, No. 448, International Brotherhood ofTeamsters, ^ Chauffeurs,-'Warehousemen&_ Helpers ofAmerica,, Independent—herein called the Union, is a labororganization within the meaning_of Section 2(5),of the Act.,III.THE ALLEGED- UNFAIR LABOR PRACTICES'The IssuesThe principal issues raised bythe complaint and-answerand Btigated'at the hearing are whether the' Respondent: (1)engaged in-conduct constituting interference, restraint, andcoercion, thus'violative of Section 8(a^)(1) of the Act, by (a)Jack Mulford, general manager, on or about March 24,threatening an employee that anyone talking union in theshop is going to go down the road [be-discharged]; (b) GlenKerzman, production manager, on or about March,31,inteirogatmg''employees about their union activity; (c) byL.R. Ostrom,, vice president, at meetings of employees onMarch 27-or' April 30, info- ing'employees that Respon-dent was awa`r'e `that the employees were talking aboutUJnionsp^and'before,permitting that to happen Respondentwould 'bring in its own trailer union, announcing a generalwage increase, interrogating employees about their unionactivity; threatening .employees with reprisals and loss ofbenefits,. in-the° event the union was voted in,,,-,advisingemployees that if the Union came in they- would not betreated like;' human` beings but more ;like machines, thatphysical examinations would bejrequired and that two whocould-not<pass physicalsexarninations would no longer havejobs,- that employees -would lose" existing fringe-benefitssuch ' as'purchasing at wholesale cost, through ,Respondentand the use,of-company tools and, equipment for personalfor hearing ,and,resolutionof,-the-issues.All datesherein,except whereotherwiseindicated, are 1970.7, In- addition the Trial Examiner has noted some 16 additionalstenographic errors. The record has-been correctedaccordingly.3 In so finding,I am not unmindfulof, butfind of no consequence, thebusiness, and threatening that the plant would work lessmonths during the year and close down in- the wittier, toavoid payment of holiday pay and the employees would nolonger be treatedas'friends;°(d),by,Ostron between March27 and April 30 advising an employee, that if the plant went-Union, the, plant would- be ;shut down rand -an inventorytaken and the crew-probably reduced; (e) by Ostrom on orabout April 15 promising,an^employee-an-additionalwageincrease; (f) by Foreman Stan Nielsen on or about March30 threatening; an employee., with -loss, of time off if theunion camein; (g) by, Foreman: HaroldpPatterson on orabout April 3 interrogating an -employee about his unionactivities and advising the employee that Respondent knewthe employee , met with --the union representative fromMissoula and if the Unioncameinthey were going to shutthe plant and move it; (h) by Foreman Patterson on orabout April 25 advising an employee-that'Ostrom said hewould shut- the plant down for '90' days if the plant wentunion; or (1) by Ostrom- on or about April 4 advisingemployees that Jack Mulford had been dischargedbecauseof employee dissatisfaction with Mulfoid's conduct; or (2)engaged in unfair labor practices in contravention of theprovisions of Section 8(ax5) and (I)`of the Act;' by failingand refusing to bargain collectively with the union as theexclusive bargaining representative of Respondent's em-ployeesin anappropriate unit with respect to rates of pay,wages, hours of employment, and other, terms andconditions of:,employment, as more fully'iiescribed in thecomplaint, commencing -March 30, and at 'all tunesthereafter' The objections to conduct` affecting the results ofthe election are: the granting of wage increases onor afterMarch 30, with the intention' of destroying petitioners'majority,status;threatening to close the plant: if theemployees` chose the Unioni'as :their exclusive collective-bargaining agent, commencingMarch''30, and refusing- tobargain ollectively with the Union, commencing March30 after it voluntarily discussed"wages and fringe-benefitswith'the union'repreientative;`in-eac'h instance constitutingconduct alleged as unfair labor practices,as setforthsupra.Respondent denied the commission of any unfaitTlaborpractice.,Supervisory PersonnelThe complaint, as ,amended,alleges,the answer, 'asamended; ,admits, and xI `findthat at all times material L.R.Ostrom, 'vice ' president, ' Jack"Mulford, general- manager,Glen Kerzman, production manager, Harold -Patterson,foreman, and Stan Nielsen, foreman, were, agents of` theRespondent acting on its behalf, and supervisors within themeaning of Section 2(11) of the Act 3BackgroundThe facts set forth under-this subsection are, undisputed.There has been 'no prior history-of collective, bargainingbetween the Respondent and the Union.On Saturday, March "21, Frank Westphal, -who. at , thatfact that Foremen Patterson and -Nielsen were separated on,iGfay 1, andthat Jack Mulford was,separatedon April4, and afterApril4,OstromsucceededMulford'as general manager. The, allegationsof miscondjict bythe three who were separated predated the respectivedate of separation.,; 1 572DECISIONS OF NATIONAL, LABOR RELATIONS BOARDtime was employed-by Respondentas a finishcarpentercalled theattentionof GeneralManagerMulford to anerroneous'computation- ofWestphal''s paycheck.4 As aresult of dissatisfactionwith Mulford's response,Westphal'advised other employees ,of his- inability to -obtain anadjustment. Thereupon,Westphal contacted the Union anda meeting was scheduledfor the union hall at 5' p.m. onWednesday, March 25. Themeeting was attended by 30-35unit employees. -At'-least 28 employees,signed unionauthorization cards that evening and,gave them toLeonardI.Disbrow,union business representative.The printing on each authorization-card read:Authorization for CollectiveBargainingRepresentationThe, undersigned hereby designates- the- TeamstersUnion Local 448,Missoula,Montana,as his bargainingagency for collective bargaining regarding conditions ofemployment under the laws of the United States ofAmerica and/,or the, State Laws and any law amendato-ry thereto.-,Effective this date19and/or until19-Witness,SignatureIt is un i uted thatthere were48 employees^in the uniton Respondent's payroll on March 25 and March 30,`andthis number was reduced 6 ,46 on May 1 6 Accordingly, Ihad tbtnionhad` in its,possession authorization cardsfrom a m ijority of the employees in°tl a unitat all times onand after` March 25.On March 27, Disbrow advised Respondent, by-letteraddressedto.Mulford, that it represented $espondent'sproduction employees and truekdr'ivers and requested ameeting'for the purposeo negotiations.On Monday,March 30, after receipt of the Union's letter, Ostrom metwith Disbrow. The dispute relative to the events of thismeeting is set forthinfra.Subsequently, on April 1, the Union filed a`petition forelection.On April 14, the Petitioner and Employer enteredintoa consent election agreement, approved by theRegionalDirector on April 15. An election held on May Iresultedin 2q.votesfor and 22 votesagainstpetitioner, withno challenged ballots,out, of Fa, total of 44 eligible voters.Objectionsto conductaffecting the resultsof, the electionwere timely, filed.4 I find it unnecessary to treat at length the reason underlyingWestphal's contention,or'theaccuracy of his representation.6 Identified as: K.W.Bexell, Jack Bjork,Mel Colby,Robert Daniel on,Steven Drake,KennethR. Garfield, Walter A. Gilbert,Gloria Hellmann,Thomas Holston,Gary W.Humphreys,Richard Hurlbutt,Raymond L.Ingram James A. Johnson,CharleJohnson,CliffordKnote, C.O.Letbetter,Cara E. Lundberg Kenneth A. Meidrum,Lyle M.Moore, JuanF. Polledo,Jack Rector,Jerry-Sehreck,Alice Soderstrom,'CharlesStevens,W, CharlesSr.,SelenaWeed,FrankWestphal,and Terry R.It appears unimpo^nt thatadditional cards were signed and turned into Disbrow on March30 and April S.e Quentin Vitt was separated on April 1,and Marvin Hoge wasseparated on April3. Thereis no evidencetheywere replaced.Respondeht asserted three other employees-should bincluded in theunit bbbause`theyare not withinstated exclusions.Respondentidentifiedthem as (1) un unnar cd purchasing agent, (2)a mechanic in a service shopInterference,Restraint,and CoercionThe evidence relative to acts and statements of Respon-dent's supervisory personnel,allegedly in derogation of theprovisions of Section 8(axl) of the Act, is summarizedunder the name of the respective supervisor specified in thecomplaint and testimony.General ManagerMilfordFrankWestphal credibly related that'rt March 21,during his conversation with Mulford,Mulford advisedWestphal that Westphal had misconstrued what Mulfordhad said at an earlier meeting relative to entitlement to apay differential.Westphal then observed that Mulford'sexplanationwas worthless.Westphal advised,Mulford"there isn't a union contract in`the world thatwouldn't givea man a better break than that."Mulford responded that ifWestphal, didn't like it "youcan go,down the darn`road"Westphal assertedMulford stated" thatif''anyone,talkedunion"they are going;to go downr, the road."and that ifanyone tried to force the Union into the plant,"I'll lock thisplace up tighter than a drum."?Production Manager KerzmanTerry H.Westphal was employed as an electrician fromSeptember 1967 until'August 1970.Westphal crediblyrelated astatementmade by Kerzman on She morning ofMarch 31,following a union meeting which had been fieldon the night of March 30.Kerznlan-asserted that he hadheard that it didn'tmake any difference to Westphalwhether the plant went union or not. Westphal related thesame afternoon he had a conversation with Kerzman inKerzman's office.Kerzman inquired if Westphal, was infavor of the union and received an,- ffirmative response. Atthat time,Westphal, also advisedl{erzman that he was tiredofMulford dictating what ie^could, or-couldnot make orwhat he could or could not do 8Foreman NielsenJack Ejork has been,employed by Respondent for 2years, and at the time of the bearing was a skinner on theassembly line.Bjork, crediblyrelated a conversation he hadwith Foreman Nielsen on March 30, between I lam., and12 noon. Bjork bad obtained Nielsen's permission to takethe prior Friday,off in order to attend a cow sale.-Bjorknamed Elmer Sieler, and(3) a lift truck operator or material handlernamed Bud Gard. Neither Sieler nor Gard is, Included on the"EmployeeSeniority,List" of Respondent,; reflecting March 16 pay increases. Thesethree are not included in, the list from which the foregoing computationwas made.There is no explanation of the discrepancy between the abovetotal and the finding of the'Regional Director that 4l was the approximatenumber of eligible voters.It is undisputed that the unit,described-- is the-Complaint is identical tottte'unit agreed to by the parties in a oongent election agreement. Section102.67(f) of the Board's Rules and Regulations preclude the relitigation ofthe app{opriatenesr of the unit."'TMulford, who was no longer employed by Respondent, did not appearas a witness.Westphal, a finish carpenter, was-employed by Respondent for variousperiods in 1968,1969, and until July 1970.' ,8 The denial of Xerzman that he made the inquiry of Westphal, whichWestphal attributed to him, is not credited. BELL MFG. DIV.DI GIORGIO LEISURE PRODUCT'S, INC.maintains a farm and, on occasion,is interested in thepurchase of cows.On March 30,Nielsen inquired as to theresults Bjork obtained at the cow sale, then advised Bjorkthat if the union got in Bjork would not,be going to anymore cow sales. Bjork asserted he responded to Neilsen byadvising Nielsen that no one threatened him.9 ,Foreman PattersonBjork credibly related that he had a conversation ' withForeman Patterson on the morningof April 3 at what hedescribed as a metal bench,during which two or three otherunidentified employees were present.Bjorkasserted'thatPatterson related-thathe "supposed" that Bjorkwas at theunion meeting the prior evening,to which Bjork respondedin the affirmative.Patterson 'then inquired as to how thingswent and Bjork responded that they had a good speech by agovernment man. ` 'Bjork= assertedthathe realized thatPatterson was pumping him for information and thought hewould reciprocate-in, likemanner.Patterson left andreturned shortly advising Bjork that he was a "dumb s.o.b."that it was not a government man but a representative fromtheUnion at Missoula.Patterson further advised if theplant went union thtOstroai had asserted that he wouldshut the plant down and ` that Ostrom had stated that hecould move the plant anywhere he wished.10-Raymond L.Ingram has been employed by Respondentas a plumber for 3 years andWas. soemployed at the;time-ofhis testimony.Ingram credibly related'that he`° had aconversationwith Patterson in mid-April during workhours, in his work area, with'Charles Johnson and WalterGilbert present.Ingram related that everyone had beentalking about the Union for a week `or two. Pattersonadvised that he hadbeen-told they were`going to shut theplant down for 60 to 90 days if it went union *1VicePresident OstromThere are several separate allegationsof unfair laborpractices by Ostrom,relative to employee meetings,-on thedates of March27 and April30, and relative to othermatters, onApril 4,between March27 and April30, and onApril 15.These are next set forthseriatim.a It is undisputed that Nielsen is no longeremployed byRespondent,having been,separatedon May 1.Itwas stipulated that Nielsen advised counsel forthe GeneralCounseland Respondentby telephonethat if he were called as a witness he wouldtestify that he had no recollectionof the conversation, related by Bjork,having occurred.10 `Patterson was'separatedby Respondent;as I have foundsupra,onMay 1.Itwas stipulated that Patterson advised counsel for Respondentand for GeneralCounsel bytelephone that if Patterson were called as awitness he would testify thatheat no timeinquiredof Bjork whether Bjorkattended a union meeting. Patterson also.woulddenyever advising thatOstrom or the Respondent would close the plant down if the Union camein, asserting his advice,when asked, `was that he did not know.11 It was stipulated that Pattersonby telephoneadvised counsel that hehad no recollection'of having advised Ingram-that Ostromor the companywould shut down the plant for'60 or 90days, or any otherperiod of time,by reason of the union being successful in its organizing effort.12Kenneth N. Garfield, employed as a door hanger for a total period of5 yearn at the time of his testimony,corroboratedWestphal and relatedthat Ostrom assertedthatOstrom wanted to bring in his own union.13TerryWestphal corroboratedIngram and related that Ostrom saidthat before he would allow any union to come into the plant he(Ostrom)would bring in his own union.MeetingofMarch 27'573It is undisputed that a meeting of all the employees at theplant commenced about 3 p.m.on March 27, that it wasattended by the supervisory personnel,and that Ostrommade certain statements to the group.Frank Westphalcredibly related that Ostrom advised that he had.-beenawakenedby a telephonecall thatmoriung,and wassurprised to find out that he was laving labor,relationstrouble and that people who were working for him werenegotiating with the Union.12Ingram credibly related that Ostrom advised ,:.theemployees not to be,too hastyaboutselecting a union, thatthere was a trailer union somewherein Idaho,and Ostromwould see if he could"get': this union. -Ingram assertedOstrom advised,however, the wagesobtained bythat unionwere lower than the rates then being-paid to Respondent'semployees.15It is undisputed that at the March 27 meeting Ostromannounced the granting of wage increases for most, of theemployees by distributing copies of existing and :proposedhourly rates effective March 16,the beginning of that payperiod.There isno evidence of any prior announcement ofa wage increase.14Ostrom asserted that productivity- had decreased duringthe first 3 months of 1970-by 20 percent when compared tothe sameperiodof the prior year, and this was his onlymajor concern in talking to the employees'onMauch 27,"anything else was only academic`or inconsequential.'Ostrom related the meeting, wasdevoted to-economics andhe was-not concerned about unionism.15Ostrom asserted the pay schedule was'typed on March 26and reflected the combined-effort of Kerzman and Ostrom.Initially,Ostrom asserted the pay raise was computedannuallyby hiiii,withthe help ,of Kerztnan,"to rewardthose who had grown and were worthy-of and in need of anew pay scale."16 Ostrom then, acknowledged that whenCharles Johnson inquired as to why.helad,not received araise, he (Ostrom)responded that Johnson had had a' raiseThe denials of these assertions by Ostrom are not credited. Ostromacknowledged he did-advise the employees that there were,unions"in thisindustry-I would put them in contact'with." 'Ostrom also' acknowledged advising the employees that it'had, been hisintent to pay the most he could and"all the benefits organized labor-hasfought for and gotten,such as, holidays,vacation pay,,and otherother-fringes,health and welfare."14The wage rates listed reflect that,of, a total of 46 employees, IIreceived'no increase.The increase per hour of the others was: -1 received 5cents,20 received 10 cents,5 received 15 cents,4 received 20 cents, and 5received 25 cents.,,Respondent offered nooexplanation of the reason forthese variations of amounts.15However,Ostrom asserted the cut in productivity was the result of hisdeliberate action.He explained, "Imade a,conscious percentage reductionin production starting in January." He di4 not replace employees separatedand took three employees off the production line and transferred them todelivery of products.'10However,Ostrom provided a somewhat different description,asserting he had five or six copies of the pay increase in his hip'pocket,, and"after I made my pitch [about eeonomicslsaid`By the way, here is ouroffer or whatever you want to call it,here is,the-new pay scale,' and- Ihanded it out." The use of the word "offer"in presenting a periodic orannual increase is incomprehensible. 574DECISIONS,OF NATIONAL,LABOR RELATIONS BOARDwithin the year and would obtain another one "when we[Ostrom] think you are worth the money." 17Thereafter,Ostrom identified,a document indicating payraises,effectiveApril,I(notMarch 16) was,GeneralManagerMulford's "second or third try"-,at preparing apayincrease for Respondent'semployees,purportedlyprepared on or afters t4tareh 23 isTromAssertedhis first knowledge of the employees'eraw.-, ,unIori'=activity was between 9:60 and 9:30 a.m. on March27. He then acknowledged having given a pretrial statementin which he statedhe heard-it fromMulfordon March 26 or27. Ostrom denied the accuracy of his sworn statement. -Bill Soderstrom,formerly employed by Respondent as atruckdiiver` for `several years' until August 1970, crediblyrelated that=he returned ,from a'trip to Los Angeles onMarch 26'and had'a conversation with Ostrom in Ostrom'soffice about 4-p.m. Soderstrom inquired as to what Ostromknew about, rumors Soderstrom had heard'about a union.Soderstrom asserted Ostrom advised he had heard that theemployees had had a meeting,that if the employees wanteda union he(Ostrom);,did not-,really care,but he was notgoing to go overboard on wages-.19I find no evidence of probative valuejo substantiate orcorroborate,the assertion of Ostrom- that pay-increases wereregularly granted in March of each year.in,fact the recordestablishes that-pay raises ,,were granted at other timesduring the year.,Ostrom was self-contradictoryin assertingthat wage scales were reviewed every190 days.,FindingOstrom's,r'ecitation-,incredible and implausible and lackingin candor,and accuracy,Iam unable to accept hisuncorroborated assertion about the nature of the pay raise.Respondent offered noI explanation for its failure toproduce such documentary evidence 2017Ostrom inaccurately asserted,he^made"30 "some people happy andseven-unhappy."Lundberg related that'Ostrom asserted a,few would not receive anincrease bbcause of increases during the year.AsWhy'Mulford would prepare a pay increase'-schedule if the pastpractice was for Kerzman and Ostrom to prepare it stands unexplained. Itcannot be reconciled with the assertion of'Ostrom that he and Keazman onMarch 23 arrived at the amount of the increases granted.19The extensive effort of Respondent to, discredit Soderstrom I find, tobe without substance.In so finding,I am not unmindful of the undisputedfact that Respondent's logbook reflects that Soderstrom and Ellis,truckdrivers,leftKahspell for Los Angeles-on Monday March 23 and forLongview,Washington,on Friday,March,,27.20,Quite=the contrary of a regular annual raise appears in the recitationof Eleanor Iledstrom, office manager and comptroller of. Respondent for 5years.She asserted that "periodically"Ostrom has gauged increases by theincrease in the cost-of-living index,and that Ostrom and Kerzman used herledger to decide"as to which wages are to be increased.This-recitation does not, establish a, practice of regular. annual wagereviews.How' a cost-of-living, computation on an existing schedule of rates,varying from$2.50 to$3.30,an,hour,-could produce.an increase of0-25_centsper hour,as this record reflects was- effectiveMarch l6, isunexplained-21Ostrom denied the union was identified on March°27. I creditWestphal.- , ^2 Ostrom,acknowledged removing,what he described asa "veilofsecrecy"aboutMulford on April 4.Ostrom asserted the reason forMuh'ord's , removal',was that he was— "excess baggage" and bad' ,beenpromoted above his,capabilities.Ostrom then related he had been directedby the head office to'discharge Mulford According to Ostrom he stalledon carrying out this directive.Ostrom denied giving any explanation toemployees as to the reason for the discharge of Mulford. 'Ostrom acknowledged that,on March 27 during the employee meeting,April - 4FrankWestphal credibly related that on March 27Ostrom had advised the employees-if they wanted a unionhe thought they should form' their ownunion;not bringJimmy Hoffa and the'rest of his gangsters into the plant.21Westphal asserted that at the employee meeting he advisedOstrom of Westphal's conversation with Mulford,supraWestphal then-also said, that 99, percent of all of Ostrom'strouble,was, ",caused by the little Hitler,Jack Mulford,"who would tell people one thingK and do the opposite.Westphal,related,that Ostrom responded,that.Westphalshould not worry as Ostrom was, going to make, somechanges.On Saturday,April-4, Ostrom advised Westphal of "goodnews," relating that- he.had fired Mulford-Westphalresponded this wawa step in'the right direetion.22,BetweenMarch27- and April 30Carl Lundberghad been employedb 'Respondent forapproximately2-1/2 years when he testified herein. He wasassigned various duties,including building "toppers" whichhe described as a device which3 goes on the back end of apickup.-Lundberg credibly related that-on, a date between theemployee-meetings of March 27-andApril 30 he had aconversation with Ostrom,in the topper shop, during whichOstrom advised Lundberg that-if the Union,came in to themt "we mighthave to take inventoryand slow down alittlebit and probably- go to shorterworking' hours."Ostrom,also said dRes'pondentmight go toa shorterworkingyear and reduce thecrew if theUnioncame in,23Westphal advised him, "We believe you and we would go to the ends ofthe earth for you,but you'are not running this thing any more. Thatmadman in the office Mulford is running it now." Ostrom,in response,advised he would"solve that problem.." , _'Ostrom acknowledged-thatMulford atthat.time,was in the yardadjacent-to the plant waiting to-leave on vacation. Ostrom advised.Mulford, "It is you they are-after.""Mulford'then departed for Missouri,ostensibly on vacation. ' The following Saturday,April'4,Ostrom advisedMulford by telephone of his separation23The recitation of Ostrom relative to this conversation is an obviousavoidance.testified?A. ' Yes.Q.And you heard his testimony with respect to a meeting. He didnot place it between March 27 and April 30.You heard that testimony,did you not?A Oh, yes, I did.Q ' Do you-have any recollection of any,such meeting?Oh,yes,I,do.Q.Would you tell us what happened?A. In the first place,the meeting was at,least a month after ,theelection.Q.Let's forget about.that was there aay,meeting,of the kind thatMr. Lundberg testified to, that occurred between March 27 and April30 of 1970?A.No.Q.But such a meeting did occur,at,a later date you are telling us?A.Yes,sir.-I am unable,to conclude that Ostrom thus intended-to deny theremarks attributed to ,him.by Lundberg. In any event,Iwould notcredit such a dental, nor do I credit his recitation of the time.Q.You werein the courtroom this morningwhen Mr. Lundberg BELL MFG. DIV. DI GIORGIO LEISURE PRODUCTS, INC.575April 15Soderstromcredibly related that in the middle of April inthe plant yard, Ostrom advised Soderstrom,,that Ostromwas perturbed and requested Soderstrom to join him inOstrom'spickup truck.,Thereupon,Ostrom advisedSoderstromthat'Ostrom had been advised, that Soderstromwas campaigning-,for the Union. Soderstrom denied suchactivity and asserted indifference, explaining his views ofboth pro- and con considerations.- Ostrom advised Soder-stromof cost problems, that he did not want a union anddidnot intend to- have one. Ostrom asserted if theemployees, selected a union it would reflect on him andmake it appear that he could not run the plant. Ostromstated, that, if the employees wanted a union, he would sellthe plant to the union and let them run it.Soderstrom further related that Ostrom then inquiredwhether Soderstrom was satisfied with his wages, to whichinquiry Soderstrom related he responded that he was beingpaidunion scaleand-was satisfied. Ostrom called attentionto the fact that the master freight agreement (of theTeasmsters)was then innegotiation,and he advisedSoderstrom that whateverincreaseresulted from thosenegotiations, Ostrom would see that an equivalent increasewas grantedtoSoderstrom' and Ellis,Respondent'struckdrivers. Ostrom advised Soderstrom that he would nottell Soderstrom'which way to vote but wanted Soderstromto know Ostrom "would justas soon" have Soderstrom voteno.24-April 30 MeetingIt is undisputed that,'Ostrom addressed a meeting ofRespondent's employees in the plant on the afternoon ofApril 30, the day before the election. There is no contentionthatthismeetingwas within the 24-hour period precedingthe election. ,-24Ostrom acknowledgedhaving, a conversation at the time and placeindicatedby Soderstrom. According to Ostrom, Soderstrom inquired as towhy the truckdriverswere notincluded in,the pay increasesannounced on,-March, 27.Ostrom asserted he responded that Soderstromwas being paidat a rate'you yourself" [Soderstrom]set less than 6 monthspreviously,and that it wouldbe reviewed at the propertime.Ostrom relatedSoderstrom'inquired as to when considerationwould be given, to which heresponded"at thepropertime." Ostromthenwas givena negativeresponseto his inquiry' of whetherSoderstromwas unhappy. The conversation wasthen concluded with a discussion of whether Soderstrom could obtain anew bolstrom seat forthe truck.-OstromacknowledgedtheUnion "could have been mentioned." Hesought refuge°-in' the assertionthat he advised Soderstrom and all otheremployees who -sought to discuss the Union with him that he would refuseto discussitwith anyone.Ostrom wasself-contradictoryin stating the reasonfor his conferencewith Soderstromas follows:-Q.Now,just a moment,.we can-onlyget what occurred at themeeting.You tell uswhat yousaid and whathe [Soderstrom]said. Ifwe need further amplification we will go after it.A.O.K. I got Bob,Imean Bill, in the pickup and I said, "Whatare you doingon company property 'campaigningfor, the Union?,"and he said,"I am campaigning against theUmon,Rich,"and I said,"I don'tgive a damnwhich wayyou are campaigningBill, you haveonly got business to be on thisupyourpaycheckand go or to buy something.You are hired as atruckdnver,youu have beenall over thisplant talking to people," andhe said, "Rich,I'm campaigning againstthe Union,I knowyou don'twant it."I said, "Bill I don't care.That is yourdecision, that iseverybodyelse'sdecision.Iwantyou to quit trying to be my, pimpBjork related that Ostrom spent i/2, hour advising theemployees of Respondent's economic progress- or condi-tion. Ostrom then stated he would not threaten anyone, butdid not know how he would react if the Union won theelection.Ostrom asserted in such an eventuality he would"be, solely representing the stockholders. He Would not berepresenting us any more. We would be like machines.Machines do not -wear out; they don't get tired. He saidthere would be no growing up period, if you couldnot hackit,thatwould be it. He said there , would, be no buyingthrough the company [discounts] any- more because therewas. too much extra on the -bookkeeper." Ostrom.: alsoadvised that if the Union won the employees would berequired to take physicalexaminations,and at least two,Jack Rector and Lyle Moore, might not 'be able to workbecause they could not pass.-Garfield partially corroborated and supplemented, therecitation of Bjork. Garfield credibly related that Ostromadvised the employees that-if the Union won therewould beno more buying wholesale, no more taking"tools` out of theshop, no more working on private vehicles or privateprojects at the shop, and the key to the shop after workhours" would not be available as it'liad been before. Ostromalso advised the employees, if 100 percent so desired,,,theRespondent, would take the amount being paid forinsurance, $45.00 a month, and add it to each paycheck inlieu of such insurance.Garfield also related that Ostrom advised that if the plantwent Union and Respondent, started losing money hewould shut down in the-best interest of-,the"stockholders,while if it did not go Union he would try to-keep the plantopen all winter, as he had done-in-thepast 25Lundberg related that Ostrom advised if the plantwentunion, he would go' with a_smaller crew, and by closing' theplant in thewinter-he could avoid holiday pay.26becauseI don't like you and I don't like that."I said,"Now get, out ofmy truck, I've got togo beforeI fire"you," and he got out of mypickup and I drove away.Q.Wasthere anything else said?A.No.Q.Was anythingsaidaboutwaitingfor the InternationalTeamsters over the road freight,or something like that,,contract to besettled?A.No.Q.How long did thisconversation take placeyou just related?A.Not very longbecause Iwas holding the clutchdown and shewas in gear.Q.You mean your car motor, your pickup motorwas running atthe time allthis occurred?A.Yes, Ihad it in gear and the clutch down and,Idon't hold it inclutch very long.'25 I find it unnecessary.todetail thecorroboration of Bork andGarfield,relative to-the; above,by Ingram,Lundberg, Terry H. Westphal,and,CharlesJohnson, each of whomI find credible.26Ostrom's versionof the April30 meeting was that it lastedabout 1-1/4 hours,he advisedorderswere flowingin and he did not anticipate anyneed for alayoff or reduction,of workweek.He discussed the importanceof quality control. Ostronassertedhe advised the employee's they=,couldvoteas they wished, but if the Union wonhe`wantedthem to be ready 3withtheir demands and not play"cat and mouse."He related he then went into"a rather lengthydissertation as a guideline for these people,-things tothink about,for them to start writing down, and I listed everything as Icould that I had_preparedmyself for-." Ostromamplified,"I told-themthey are everythingin this plant, everything that you asan employee get orreceive bybeing employees here is negotiable.Thereis,no such thing as a(Continued) 576DECISIONSOF NATIONALLABOR RELATIONS BOARDRefusal to BargainAppropriate.Unit-Union'sMajority Status,it, is undisputed that the Regional Director,inCase19-RC-5356,on ` April'15 approved an Agreement forConsent Electionwhichprovided,inter alia,that specifiedemployees of Respondent constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act. I find accordingly.The unit is:'All,employees employed by the employer at itscamper'and trailer manufacturing business located atKalispell,Montana,excluding salesmen,servicemen,office clerical employees,guards and supervisors asdefined in the Act.Ihave found,supra,under Background,that48employees were in the unit described,on March 25 andMarch,30, and that this number was reduced to 46, on May1, I have found that at all times after the meetingof March25 theUnion hadin its possession a minimum of 28authorization,cards signed by employees in said unitdesignating the union as representative for the purpose ofcollective bargaining.On March 27, Union Business Representative Leonard I.Disbrow advised Respondent,by letter addressed toMulford,that the Union represented Respondent's pro-ductionemployees and truckdrivers and requested a meetingfor the purpose: of negotiations.In the words of Ostrom,when he received the Union letter on March 30, "I wentseeking this man who was displacing me."' Ostrom. andDisbrow have known each other for 10 or more years. Theymet at Disbrow's'office and proceeded to a coffee shop.Disbrow credibly, related that Ostrom advised him thattheUnion was something Respondent could live with,God given right in this plant or any other place of employment."In'thelight of the'inability of General Counsel'switnesses to recall any suchpremise that that itemswerenegotiable having been stated as a predicateby Ostrom,I find it,at best,an afterthought which did not in fact occur.Ostrom- acknowledged enumerating each of the existing conditionsreferred to by General Counsel's witnesses.Ostrom acknowledged Makinreference to the existence of physical examinations in organized plants, andasserting conditions under which the two identified employees might notretain employment.,Any question about the thoughts Ostrom conveyed to the employeesappears resolved in this recitation, "I also, then went into things that I coulddo if I had one sole purpose, and that was to maximize profit and that wasto forget about the human element,bringing in, the machine thing whichpeople have been talking about for the last two days. I would have nopersonal concern.Icould then operate then like the typical,almostuniversal,way that all trailer plants operate.When,in the fall,the sales godown I would shut the thing down,if I operated it this way. I would thenavoid paying their health insurance programs,or could avoid it. I couldavoid paying Thanksgiving,Christmas and New Years. I could avoid payinghigh interest on large,accumulated, inventories."Ostrom related he thencalled the employees' attention to the,fact that since 1-963-Respondent hadbeen the first and only trailer'plant=iii the nation to operate"at normal,considerate,tullcapacity,on a yeal'around-basis."While Ostrom denied advising the employees on April 30 that he wouldclose-the plant if the Union won,he acknowledged-saying, "Good unionmen do,not works without a contract.I don't believe I haveto work withouta contract.",He then acknowledged,saying he would not run the plantwithout a union contract.I' credit''Ostrom only to the extent his testimony is not at variance withthe credited testimony of General Counsel's witnesses, set forthsupra.In sofinding;I-am not unmindful of the corroboration of Ostrom by Severson,service manager,and the proffer of corroboration by others.Disbrow, upon inquiry, was advised by Ostrom that he wasnot adverse to a checkoff, conditioned upon employeeapproval. Ostrom presented the existingwageschedule, andadvised Disbrow that .Ostrom' thought it was as much asRespondent could pay. When^,Disbrow, inquired, if the,schedule was ar proposal,- Ostrom advised the employeeshad already received copies of the schedule. Disbrow was`advised by Ostrom of the $40 a month average for healthand welfare. Disbrow responded'` that, if the employees weresatisfied, he ^wasnot going to insist upon the` Teamsters'health and welfare plan. - During this 'meeting, - a, roughcomputation of the cost ' of health and welfare was made'resulting in a figure of 21.5 cents per hour per employee.Likewise, the -average hourly- pay was determined to be$195. Ostrom mentioned that he`was utilizing two studentswhom he desired to ` exclude from ' thebargaining' ,unitDisbrow indicated' a` willingness to accede to'the statedlimit; on a 'part-time basis; Disbrow inquired about startingrates andprogressionforniew employees.Ostroinsuggested`$2.75 per hour for thirty, days, $2.90' per hour' for thefollowing' 6 months, then a journeyman rate of— $3,.00 perhour. 'Disbrowmentioned a pension plan,' `to which'Ostrom responded they could 'not possibly add 5 cents perhour for such a plan. Disbrow advised this would be animportantitem.According- toDisbrow they partedcongenially. Ostrom had advised that one of Respondent's,other plants had a contract with Teamsters.1'he meetinglasted about I-1%2 hours. Ostrom indicated a willingness to,increase each of the truckdrivers 1 cent per mile. At thetermination, Disbrow, indicated a ;willingness to report tothe employees and obtain their reaction.27On, the evening of March 30, _Disbrow advised some 25employees, at a meeting he called, of,his, negotiations with27Ostrom'sversion of this meeting is at substantial variance and notcredited';Ostrom assertedhe inquired, "What righthave,yougot telling meI can't run my ownbusiness,that I can't change wages,whothe hell areyou?" An obviousreference to the request in the Union letter ofMarch -27,thatRespondent refrain from changing wages or working- conditionspending negotiations.Ostromasserted' Disbrowsuggested' thatOstromconsult an attorney.Ostrom"thought'^-Disbrow mentioned 'having' somecards.-Ostrom inquiredas to'how `many,and" Disbrow responded"enough.."'Ostrom then asked to see"there,and Disbrowresponded hecould not do it This was theentire conversation about cards.Disbrowdenied anyrequest for cards-was 'made by 'Ostrom.I 'creditDisbrow.Ostrom'sperception in thefieldof labor relations ,appears to be ofunfermented vintage.Ostrom asserted he inquiredwhat Disbrow was goingto do ."for"Respondent.Ostrom related be spend- 1-1/2hours "goingover, withLeonard what our, pay scale was, my theoryof management,the fringebenefits we have,the turmoil and thetrialswe havesuffered in making thisplant a year-round place to work'Ostrom assertedhe gave. Disbrow aneducation about thetrailer industry.Ostrom denied engaging in negotiations.However`,he`assertedthat whenDisbrow advisedhim, "we arenot going to have any problems,"he gaveDisbrow a copy of the payscale distributed=to the employeeson March 27.Disbrow then inquiredif the employees had-seen the schedule and wasadvised they had. Ostromasserted he relatedthatRespondent was payingthe highestwages,in the industry and therewas no room for improvementwithoutincreasedproduction. Ostrom-concluded,'"after, a certain amountof time I cameto the conclusion Leonard couldnot give me anything." Heasserted he so advisedDisbrow and left.'Ostrom -denied any mention beingmade by Disbrow ofcheckoff.Herelated he advised Disbrow thatRespondent has'two plants which havecontractswith the Carpenters'Union,not the-Teamsters.I find the recitation of Ostromself-contradictory, unimpressive, andincredible. BELL MPG. DIV. DI GIORGIO LEISURE PRODUCTS, INC.577Ostrom and, of the need to select a negotiating committee.Soderstrom, Frank Westphal, and Ingram were elected.Ostrom acknowledged that following his meeting withDisbrow on March 30 he, was, advised by Respondent'spersonneldirector., "Do not-fire anybody. Do not mess withthe pay and get an attorney if you think you need one:'Asked when he first, communicated to the Union the factthat he was going to insist upon an election, Ostrom-responded, "If it was not at the meeting Leonard and I had,[March 30], it was in the telephone can two or three dayslater when I told ,him to get his track shoes on, we weregoing to.takeoff. I'm campaigning get with it." Ostrom thenacknowledged his first notice, to anyone of his change ofmind relative to the Union was when he, had so advisedFrank Westphal on the morning of March 3l 28The Union filed the petition for election on April 1. Nofurther negotiations have ensued.ConcludingFindings 29(a) Interference,. Restraint, and CoercionIhave found,supra,as alleged in the Complaint, as,amended, that: (a) on March 21 General Manager Mulfordadvised Frank Westphal that anyone who talked union inthe plant would be discharged; (b) on March 26 ProductionManager Kerzman interrogated Terry H. Westphal relativeto his union sympathies "and interest; (c) on March 30Foreman Nielsen threatened Bjork withhloss of his privilegeof time off to attend cow sales if the' Union won `theelection; (d) on. April 3 Foreman' Patterson interrogatedBjork relative to his attendance at a union meeting andthereafter advised Bjork that Ostrom had stated that, if theUnion won the election,'Ostrom would shut the plant downand could ' move it elsewhere; (e) in mid-April Pattersonadvised. Ingram, in" the presence of `other employees, that, ifthe Unioi'won the election, he had been advised the plantwould be shut down for 60'to 90 days; (f) on March-27 atameeting ofemployees in the plant, Vice President Ostromadvised- the employees of his knowledge of their Unionactivities' and that (1)'he intended to bring in a trailer unionand (2) announced a wageincreasevarying from5 cents to25 cents peri'hour for 35 of the 46 employees, without priornotice; 30 (g)'on April 4'Ostrom advised Frank Westphal ofthe discharge of Mulford, the obvious source of employee ,^.dissatisfaction; (h)'betweeiMarch 27 and April30 Ostromadvised Lundberg that, if the Union came into the plant,Respondent might have to take inventory, slow down, go toshorter "working hours or a shorter working" year, andreduce the crew; (i) on April 15 during a lengthy discussionof the pending organizing 'effort,Ostrom promisedSoderstrom any increase in the existingmileagerate that28Disbrow'related thatWestphalhad, advised him that Ostrom hadadvised Westphal he'wasnot going toilet the Union in. Thereupon Disbrowtelephoned to Ostrom, 'wlioadvised he had decided to fight. Disbrowobtained no response to'his inquiry, as to'the`reasonunderlying Ostrom'schange of mind.29At the outset of this case,following a practice I endeavor to insert inevery record'where I preside,the parties were advised that my concept of afair'hearing requires that Respondent be advised of"the nature ofallegations of misconduct,by pleading,and"that all amendments be madeat the outset of the case,relative to prior events;accordingly,findings fromthe recitation of witnesses,set forth,supra,which, if alleged, mightresulted from the Teamsters over-the-road contractnegotiations; and (j) on April30, at a meeting of employeesheld in the, plant the day before the election, Ostrom (1)threatened employees with reprisals, and loss of existingbenefits if theUnion won the election, (2) advisedemployees they would be treated as machines,, (3) advisedthat physical examinations would,be required, resulting inpossible loss of jobs, (4) threatened loss of fringe benefits ofwholesale purchasing, repair of personalcars, and use ofplant tools and equipment, (5) threatened, plant closureduring negotiations, and (6) threatened reduction ofworkweek, or shorter work year with winter closedown, andloss of holiday pay.In theBlue Flashcase,31 the Board found interrogationwas not unlawful where legitimatereason. for inquiryexisted and appropriate safeguards were taken. The Boardheld, that the test is whether, under all, the circumstances,interrogation reasonably tends to restrain or interfere withthe employees in the -exerciseof rights guaranteed by theAct.InJohnnie's Poultry,32 the Board further elaborated,stating that it and the courts found two areas which .permitted legitimate interrogation;i.e.,'verification of ' aunion's claim`to majoritystatus,and investigation of factsconcerningissuesraised in a complaint, where suchinterrogation is necesaary in preparing the employer'sdefense for the trial of a case.In each instance,however,enumerated safeguards must be taken.There is no evidence herein of the existence of either ofthe conditions outlined by, the, Board inJohnnie's Poultry,nor were the safeguards enumerated therein taken. Itfollows,,and I find, that the interrogation I have found,suprawas coercive, and thus violative of the provisions ofSection 8(a)(1) of the Act.Numerous Board and court decisions have uniformlyheld that threats,'i.e.,discharge, of an employee forengagingin union activity, loss of existing fringe benefits ifa Union campaignis successful, reduction. of worktime_ orbenefits, plant closurelor removal and' inferential-job Ioss,etc., or the promiseor granting-of benefits—such as wageincreases-for the purpose of interfering with the employ-ees' right to exercise, the privileges granted under Section 7of the` Act is coercive conduct violative of the proscrip-tions of Section 8(a)(1) of the Act.The decision of the Supreme CourtinExchange Parts33appears apropos:-The broad purpose of Section8(aXI) is-to establish "theright of employees to organize for mutual aid withoutemployer interference" `[citation 'omittedi.We have nodoubts that it prohibits not,only'intrusive threats andpromises but also conduct immediately favorable toemployeeswhich is undertaken- with- the expressconstitute conduct violative of Section 8(axi) are considered solely asbackground if not alleged. I questionthat anyRespondent is on notice todefend against matters not alleged,in view ofmy statedcaution. In myview,no matter thus insertedcould befound to be"fully litigated."ElectronicResearchCa,187 NLRB No. 100.30Respondent'smotion to dismiss the allegationof paragraph 12(c),that Ostrom interrogated employees'on March' 27, isgranted.There is noevidence of such interrogation.-31.Blue FlashExj fes;Inc.,109NLRB 591.re Johnnie's Poultry Company, 146NLRB 770, 775.33N.L.R.B. v. Exchange Party Company,375 U.S. 405, 409. 578DECISIONSOF NATIONALLABOR RELATIONS BOARDpurpose of impinging upon their freedom of choice foror against' unionization and is reasonably calculated tohave that, effect. InMedo Photo Supply Corporation v.NLRB.,321; U.S. '678, 686, this Court -said:, "Theaction of employees with respect to the choice of their-bargaining; agents maybe` induced by favors bestowedby the 'eoyer 'as ° well as by his threats ordomination."'Although in that case there was already adesignated'bargainingagent, and the offer of "favors"was in'response to°a suggestion of the employees thatthey would leave the Union if favors were' bestowed," theprincipleswhich' dictated the result -'t'here are fullyapplicable here.The danger inherent in well-timedincreasesin°be_nefits is" tle suggestion of.`a fist inside thevelvet glove. Employees are not' likely to miss theinferencethat the source of benefits now conferred isalso'the',sourc-eti`from _which `futare benefits must flowwhichmay'dryripif it is-not"obliged.Accordingly, for the reasons stated, I find that each act ofinterrogation, ithreat of loss of existing fringe benefit orother,existing termor condition of employment, " and thegrantingof'pay increasesasannouncedon,March 27, andpromises of, ,pay increases, as specifically found herein,constituted conduct in derogation of provisions of Section8(4l') ofthe Act.'(b)Refusal to Bargain.`Respondent's effort to litigate the appropriateness of the'unitat this late date-amust,be summarily'rejected.Respondent waived, its rightto litigate such-matters as were,agreed uponby its enteringinto an agreement for consentelection. Even had the unit question been litigated, it could`not be"relitigatedwhenno claim ofnewlydiscoverednoncumulative evidence has been presented.34The complaint alleges,and the undisputed' 'evidenceestablishes,that tlie'Union, by letter datedMarch 27 andreceived by` Respondent on `March 30, requested recogni-tion'and bargaining.Respondent,by answer,admits that ithas refused'to recognize and bargain with the Union as theexclusive collective-bargaining representative of, any of itsemployees.It is undisputed that on'M'arch30 `Ostrom went to theunion office and'he and Disbrow spent 1-1/2° hours,discussing,Respondent'semployee wages and workingconditions.The effort, of. bOstrom.to characterize , thismeeting as,"he was simply,try ing, to,,findout, where theUnion would be ofanyvalue to him"onto his employees,and concluded that the Union should spend its, timeorganizing other;firms in this-:sameindustry, who werecompetitors and paid wages,hours and working conditionssubstantially less than those paid'by [Respondenfl,"mightbd-termed preposterous,'However,to, the contrary,it is butan indicia of Ostrom's complete failure to comprehend that,94Cf -MagnesiumCastingCompany-v.N.L.RB.,401 U.S. 137,(February23,1971),citingPittsburghPlateGlassCompany , v.,N.LRB.,313 U.S. 146, 162.35Citing:Stayer'sJohnsonvilleMeats.,Inc.,179,NLRB,887;2520Madison Corporation,d/b/a/ Lillian Abrahamson Nursing Hone,181 NLRB910; andTower Enterprises, Inc.; d/b/a/-Tower Records,182 WLRB=382.36N.L.R.B. v. Gissel Packing Company, 395U.S. 575(1969).Respondent's: employees were vested' with specific rightsunder Section 7 of the Act.Respondent's denial that the conduct of Ostrom onMarch 30 constituted recognition and negotiation is at,variance with the facts, even though of minor consequenceherein.The record establishes, as I have found, that the Union atall pertinent times was' in possession of at least 28 validauthorization cards in a unit' initially comprised' of 48'employees and later of 46 employees. Ostrom's effort toreflectsufficientperceptiveness or" knowledge by hisfeigned inquiry as to the number` of authorization cardsheld'by'the Union and-his request to view them; in the light'of the facts `established in this record as to his otherconduct, is incomprehensible and incredible.General -Counsel accurately'urges inhis' brief that theRespondent withdrew recognition and then ' engaged in'conduct of such outrageous, and pervasive nature as to infact destroy the Union's majority-andrender the conduct ofan election impossible.35In the light of the Supreme Court's decision inGissel,36 itisnow established that any employer's good- or bad-faithdoubt that a union represents, a, majority of the employees,at the time of its request for recognition is largely irrelevant,the' criteria instead being whether or not the Union in factrepresented a majority of the employees and whether theemployer engaged in substantial unfair labor practices,making. holding'of a fair election impossible or unlikely.Here the record establishes beyond doubt that the Unionat , all times `at,` find after, its request in fact represented asubstantialmajority of the employees in the appropriate "unit.As' a=result_of the Supreme Court's decision inGissel,itmust now be considered settled Law that'the majority statusof a union' may be, sestabished by methods other 'thancertification by the Board , after an election, including thesecuring of _ thex,majority_ of unambiguous' authorization.cards.Under the Board's — subsequent explications ofGissel,37itis,:well settled that where, an employer rejects abargaining demand based upon unambiguous authorize'tion,cards-and then ,engages , in substantial-unfair, laborpractices, the, Board, is authorized to issue a bargainingorder, both when the employer has engaged in unfair laborpractices "so coercive that, even in the absence of a Secti=on8(a)(5)violation, a,, bargaining, , order ,would hive, beennecssary to repair the unlawful effect of, those [unfair laborpractices],"and, as the Court further stated: "in lessextraordinary -casesmarked by less ;pervasive practiceswhich nonetheless still have a tendency 'to underminemajority strength and impede the election process." In thelatter situation, in the words of the Court:"If, the Board finds that the possibility of erasing theeffects of past practices and of insuring a fairnelection(or a fair'"rerun) by the use of traditional' remedies,though present, is slight and that employee sentimentonce expressed , through cards" would, on balance, be37Eg. Great Plains Steel Corporation,183 NLRB No. 96 (1970);MartinElectronics,Inc.,183 NLRB No. 4 (1970);Central Soya of Canton,Inc.,180NLRB 546 (1969);Heck's'Inc.,180NLRB 430 (1969);W.T.GrantCompany,180, NLRB400,(1969);77ie,Rrescome Distributors Corporatioq,179.— NLRB 787 (1969); andGarland, KnittingMills of Beaufort, SouthCarolina, Inc,1,78 NLRB 396 (1969). BELL MFG. DIY.DI GIORGIO LEISURE PRODUCTS, INC.better protected by a bargaining order then such anorder should issue.Here, -having suggested that the Union resort to theBoard's election process, instead of awaiting the outcome ofthe election Respondent embarked upon the course ofconduct found,above,including coercive interrogation,threats, and promises;which-I have found in each instanceto constitute an unfair labor practice.Accordingly,I conclude and find that,as a result of -theseunfair laborpractices,'the possibility of erasing their effectsand of insuring a fair election is slight,and the employees'sentiment,once expressed through cards,would on balancebe better protected by a bargaining order. I findRespondent's refusal to bargain in these circumstances tobe in violation of the provisions of Section 8(aX5) and (1) ofthe Act.Objections to the Conduct Affecting the Results ofthe ElectionI have found the conduct asserted by the Union to be abasis for vacating the results of the election,i.e.,thegranting of wage increases,threats to close the plant, andrefusal to bargain, in each instance constituted an unfairlabor practice.-My Order herein obviates the need forfurther consideration of these objections.,I shall-therefore recommend that Case 19-RC-5356 besevered and remanded to,the Regional Director for Region19, withinstructions,that the election held-on May 1, 1970,be vacated.and set aside and the petition in said case bedismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe ,activities.of the Respondent set forthin Section III,above, occurring in connection with the operations of theRespondent described in Section I, above,have a close,intimate,,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged, and isengaging,incertainunfair labor practices, I shallrecommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policiesof the Act.It will be recommended,that Respondent,upon request,recognize and-bargain collectively with Teamsters,Chauf-feurs,Warehousemen and Helpers Union,Local No. 448,International'-Brotherhood,ofTeamsters,Chauffeurs,Warehousemenand Helpersof America,Independent, asthe exclusive representative of all employees in the unitherein found to be appropriate for the purpose of collectivebargaining,with respect to rates of°pay, wages,hours ofemployment, and other conditions of employment,and, if38 In the event no exceptionsare filed as provided by Section 102.46 ofthe Rules,and Regulations of, the National Labor Relations Board, thefindings, conclusions,recommendations and Recommended Order herein579an understanding-is reached,,upon request, embody suchunderstanding in a signed agreement.It, is further recommended that Respondent be orderedcease and,desist from in any like-, or related,mannerinfringing'upon rights guaranteed,to, its employees bySection-7-of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case,I make the following:CONCLUSIONS OF -LAW1.Respondent is an`employer engaged in commercewithin the meaning of Section 2(2),'(6),` and (7) of the Act.2.Teamsters,Chauffeurs,Warehousemen and HelpersUnion,Local,No. 448,International'Brotherhood ofTeamsters;Chauffeurs,Warehousemen and Helpers ofAmerica,Independent,' is ' a labor organization within themeaning of Section 2(5) of the Act,'3.All`employees employed`by -Respondent at itscamper and trailer manufacturingbusiness-.'located -atKalispell,Montana,excluding salesmen,service men,'officeclerical,employees,guards`and supervisors; -as defined inthe Act,constitute a unit appropriate for the,purposes ofcollective bargaining within the meaning of Section 9(b) ofthe-Act.,4.The Union has been the exclusiver-epresentative ofallemployees in the'aforesaid unit for the purpose -ofcollective bargaining within-the meaning of Section 9(a)'ofthe Act,since March 25,1970. -`5.By failing and refusing to meet and bargain with theUnion in good faith on and after-March-31,1970,as:'theexclusive collective-bargaining representative'of the em-ployees, in an appropriate unit, described herein, withrespect to rates of pay, wages,:hours_of employment,, andother terms and conditions- of employment,Respondenthas engaged, and is engaging,,in unfair labor^,practiceswithin the meaning of Section,8(a)(5.), of.the Act,,and hasthus interfered with,restrained,and coerced employees inthe exercise of rights guaranteed, in Section 7,of the Act,and has thus engaged, and is,engaging,,,in- unfair laborpractices within-the meaning of Section-8(a)(l) ofthe Act.,6.By engaging--in the conduct set forth,_inthe,Sectionentitled;: ``Interference,Restraint,- and Coercion,"to, theextent therein found,Respondent has engaged, and isengaging,in- unfair labor practices within-the-meaning, ofSection 8(a)(1)of the Act.,7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the,meaning of Section2(6) and(7) of the Act.RECOMMENDEDORDER38On the basis of the foregoing findings of fact and,conclusions of law,and upon the entire record inthe case,and pursuan`t to Section 10(c) of the,Act, as amended, Irecommend that the Respondent,Bell,ManufacturingDivision,Di Giorgio 'Leisure Products. Inc., its,_agents,successors,and assigns, shall be ordered to:1.Cease and desist from:shall,as provided in Section 102.48 of the Rules and 'Regulations, beadopted by'the , Board and become its findings,conclusions,and:Order,and all objections thereto shall be deemed waived for all purposes. 580DECISIONSOF` NATIONAL LABOR RELATIONS BOARD(a) Failing and-refusing to'bargain collectively in goodfaith with Teamsters,'Chauffeurs,Warehousemen andHelpers Union,Local No. 448 International Brotherhoodof-Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica,Independent,as the exclusive bargaining repre-sentative,of all its employees constituting the unit hereinfound to be-,e-,appropriate for the purposes of collectivebargaining.- '(b) Interrogating employees in a manner violative of theprovisions of Section 8(aXI) of the Act.(c) Providing or promising employees wage increases asan inducement^to, refrain from becomingor remaining amember of.a union or giving assistance or supportto it, orthreatening employees with economic retaliation,includingmodification of fringe benefits or other existing terms orconditions of employment,including but not limited tothreats of discharge,elimination of time off for personalbusiness,plant;,,,shutdown,shorterworking hours orworkweek or work,years, reduction of crew complement,introduction of physical examinations,,v discontinuance ofwholesale, purchasing,or use of plant tools'or equipment,etc., all violative of the proscriptions of Section 8(a)(1) ofthe Act.(d) In any like or related manner interfering with,restraining,or coercing its employees,in the exercise of theright to self-organization,to form labor organizations, tojoin-or assist the above-named.Union or any other labororganization,to bargain collectively through,representa-tives, of. their- own choosing,and to engage in, any-, otherconcerted activity for the purpose of collective bargainingor-other mutual aid or protection,or torrefrain from anyand all such,activities,.except to the extent that such rightmay be affected by-an agreement requiringmembeiship ina labor,organization as a condition of employment, asauthorized rin' Section 8(aX3) of the Act, as-modified by theLabor-Management Reporting and Disclosure Act of 1959,2.Take the .following affirmative action designed toeffectuate the policies of the Act:(a)Upon request,'bargain collectively with Teamsters,ChauffeursWarehousemen and Helpers Union, Local No.448;` International Brotherhood of Teamsters,Chauffeurs,Warehousemen`and Helpers of America,Independent, asthe exclusive representative of all the employees in theaforesaid- appropriate-unit and,if,an understanding isreached,upon request, embody such,understanding in asigned agreement:(b) Post atits plant in Kalispell,Montana, copies of thenotice attached hereto marked"Appendix A."39 Copies ofsaid notice,on forms provided by the Regional Director forRegion 19,after"being duly signed by Respondent'sauthorized representative,shall be posted by the Respon-dent and maintained by_ it ' -for 60 consecutive daysthereafter,in conspicuous places,including all places where'notices to employees-are customarily posted.Reasonablesteps shall be taken by Respondent'to insure,that saidnotices are not altered,deface`d',or covered by'any othermaterial.Notify the-Regional Director for Region 19, inwriting,within 20 days from the date of the receipt of thisTrial-Examiner'sDecision,-what,steps theRespondent hastaken to comply with,the foregoing Recommended Order.40IT Is FURTHER RECOMMENDED-that Case 19-RC-5356 besevered,and,returnedto the Regional Director for Region19,with instructions to vacate and set'aside the election ofMay 1,1970,-and to dismiss thepetition for election in saidcase.IT Is FURTHER RECOMMENDED that'the' allegations relativeto interrogation by Ostrom in paragraph 12(c) of thecomplaint be, and they are°hereby,dismissed.,-39, In',the, event that the Board's Order-is enforced by at Judgment of aUnited States Court of Appeals,the words nn=the notice reading' "Posted byorder of the National Labor-kelatioi s'Board"shall'be-:cfia'nnged to read"Posted,pursuant to a judgment bf the,United'Staten Court of:Appealseaforcingan order of-the NationalLabor RelationsBoard."ao In the-event that this Recommended Order is adopted by, the Board,after exceptions have been filed,this provision shall be modified to read:"Notify the Regional Director for Region 19, in writing,within 20 daysfrom -the date of this Order, what steps`Respondent has taken to complyherewith."APPENDIX--ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR`RELATIONS BOARDAn Agency of the United States GovernmentWE wULL, upon request, recognize and bargain-withTeamsters,Chauffeurs, 'Warehousemen,and HelpersUnion, 'Local No.448,International,Brotherhood ofTeamsters,Chauffeurs,Warehousemen,&Helpers`-ofAmerica, Independent,as the exclusive representativeof calf of the employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours ofemployment,and other terms and conditions ofemployment and, if 'an understanding ,'is- reached, wewill,upon request, 'embody such understanding in asigned contract.The bargaining unit is:All employees employed by-us at our camper andtrailermanufacturing business'Iodated at Kalis-pellMontana,excluding salesmen,service men,office clerical employees,guards and 'supervisorsas defined in the Act.WE "WILL NOT interrogate employees iii a mannerviolative of the provisions of Section 8(a)(1) ofthe Act."WE WILL NOT provide or promise wage increases asan inducement to employees to refrain from becomingor remaining a member of a union or giving assistanceor support to it,or threatening employees"witheconomic retaliation,including modification of fringebenefits, for other existing. `terms or conditions ofemployment''including`but not ' limited`to, threats ofdischarge,elimination of time off for personal busine.,ss,plant shutdown,shorter working hours or workweek`orwork.year,reduction of'crew complement,introductionof physical'exa{ninations, discontinuance of wholesalepurchasing,or the use of plant.tools'and equipment,etc., all violative of the proscriptions of Section-8(a)(L)of the Act,WE WILL NOT in any like or related manner interferewith,or restrain, or coerce,our, employeesrin ,''theexercise of the right to self-organization,to form labororganizations,to join or. assist the above-named Unionor any other, labor'organizati'on, to bargain collectivelythrough' representatives of theii"own choosing;and't'o' BELL MFG.DIV. DI GIORGIO LEISURE PRODUCTS,INC.581engage in any other concertedactivityfor the purposeof collectivebargaining or other mutual aid orprotection,-or to refrain-from any and all such activities,except to the extent thatsuch right mightbe affected byan agreement requiring membershipin a labor organzation as a-conditionof employment,as authorized inSection 8(a)(3) of the Act,as modifiedby the Labor-Management-Reporting and DisclosureAct of 1959:All our employees are free to become,or remain, or torefrain from becoming or remaining,members of theabove-named Unionor anyother labor organization.DatedBy(Representative) -(Title)Thisan official notice=and must not be defaced byanyone.-Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,- defaced,or covered by any othermaterial.-Any questionsconcerning this notice or compliance withits provisions,may be directedto the Board'sOffice, 1511Third Avenue,Republic Building,Seattle,Washington98101,Telephone 583-4532.BELL MANUFACTURINGDIvISIoN,Di GIORGIoLESIURE PRODUCTS, INC.(Employer)